SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 20, 2014 USA SYNTHETIC FUEL CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 000-54044 13-3995258 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 1717 Pennsylvania Avenue NW, Suite 1025 Washington, D.C. 20006 (Address of Principal Executive Offices, Zip Code) (202) 559-9303 (Registrant’s telephone number, including area code) Not applicable (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 20, 2014, Harry H. Graves, the Chairman of the Board of Directors and Executive Chairman of USA Synthetic Fuel Corporation (the “Company”), retired from all his positions at the Company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 25, 2014 USA Synthetic Fuel Corporation By: /s/ Dr. Steven C. Vick Name: Dr. Steven C. Vick Title: President and CEO
